Citation Nr: 0010194	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-07 143A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals decision, dated May 14, 1998, 
which denied entitlement to an increased evaluation in excess 
of ten percent for psychosis due to encephalitis.  


REPRESENTATION

Moving Party Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeal 
("Board" or "BVA") on a motion by the moving party 
alleging clear and unmistakable error in a decision rendered 
by the Board on May 14, 1998.


FINDINGS OF FACT

1.  In a decision, dated May 14, 1998, the Board denied the 
moving party's claim of entitlement to an increased 
evaluation in excess of ten percent for psychosis due to 
encephalitis. 

2.  The Board's May 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board of Veterans' Appeals decision, dated May 14, 1998, 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-21.1411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a May 1998 decision, the Board denied the 
veteran's claim of entitlement to an increased rating for 
psychosis due to encephalitis evaluated as 10 percent 
disabling.  At that time, the decision was predicated on the 
determination that the symptomatology attributable to the 
veteran's service connected residuals of encephalitis 
consisted of subjective complaints of headaches.  The Board 
stated that clinical presentation by the veteran and 
diagnostic evaluation had clearly demonstrated malingering 
with respect to a psychiatric disability.  According to the 
Board, the veteran's physical disability was the more 
disabling aspect of his service-connected disorder.  Thus, 
the Board concluded that the criteria for an evaluation in 
excess of ten percent for psychosis due to encephalitis had 
not been met.  

The moving party sought reconsideration of the Board's May 
1998 determination in July 1998.  At that time, the moving 
party, through his spouse, his conservator, contended, in 
essence, that the Board used incorrect facts in its May 1998 
decision.  He maintained that he was currently suffering from 
psychosis due to encephalitis, and that the medical evidence 
of record showing that he was not currently suffering from 
psychosis due to encephalitis, including the October 1996, 
November 1996, February 1997, June 1997, September 1997, and 
April 1998 examinations, addendums, and/or psychiatric 
opinions, was incorrect.  

In an August 1998 decision letter, the motion for 
reconsideration was denied.  At that time, the moving party 
was informed that in November 1997, the Board was in the 
process of promulgating regulations regarding revision of 
prior Board decisions on the grounds of CUE, and had decided 
to defer determinations on all such requests until those 
regulations had been finalized.  The Board stated that in 
January 1999, the CUE regulations were finalized, and the 
Department of Veterans Affairs (VA) published final CUE 
regulations.  The Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  In addition, the Board advised 
the moving party to review the pertinent regulations and 
specifically confirm that he wished to proceed with CUE 
review.  

In a correspondence from the moving party to the Board, dated 
in March 1999, the moving party stated that he was electing 
to "proceed on the grounds of clear and unmistakable 
error."  At that time, he noted that he was enlisting the 
aid of the Disabled American Veterans as his representative.  

In a correspondence from the moving party to the Board, dated 
in March and December 1999, and in January 2000, the moving 
party stated that the Board's failure to obtain and consider 
records from the Social Security Administration represented 
clear and unmistakable error.  He further indicated that the 
"correct facts" were not before the Board and that 
regulatory provisions were incorrectly applied.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Rule 1402, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provided as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact, 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. --(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that for CUE 
to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The Board points out that a review of CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  

In this case, the correct facts, as set forth in the claims 
folder and reported in the May 1998 Board decision, reflect 
that in August 1976, the veteran developed psychotic symptoms 
aboard ship.  The veteran was subsequently diagnosed with 
psychosis secondary to unspecified encephalitis.  He was 
discharged from service and transferred to a VA hospital 
where he was again diagnosed with psychosis due to 
encephalitis.  

A VA examination was conducted in August 1997.  At that time, 
the veteran complained of headaches.  Neurological 
examination was normal.  

According to clinical records, in August 1996, the veteran 
was treated after complaining of post-encephalitic headaches.  
The veteran was referred for neurological evaluation, and 
while in the waiting area, he exhibited catatonic posturing 
of his arms, was unresponsive to questions, and stared 
straight ahead.  The veteran's catatonic state was noted to 
have discontinued by the time he underwent physical 
evaluation later that day.  A preliminary clinical assessment 
of unspecified mental disorder (non-psychotic) was indicated 
at that time. 

The medical reports further reflect that the veteran was 
thereafter admitted to a VA medical facility for a 72 hour 
hold.  A history of personality change was reported by the 
veteran's wife, manifested by catatonia, auditory 
hallucinations, and paranoia. It was noted that when the 
veteran was not screaming and agitated, he was unresponsive, 
and stared straight ahead with occasional inaudible mumbling.  
His behavior was bizarre and catatonic for the first three 
hours following admission. The final diagnosis was psychosis, 
not otherwise specified.  Conversion disorder, catatonic 
schizophrenia, and psychosis due to neurological disorder 
were ruled out as diagnostic findings.

When the veteran was seen in October 1996, the examiner noted 
that findings recorded on examination were not consistent 
with schizophrenia.  The examiner opined that the veteran's 
condition was either attributable to malingering or was of 
organic origin.  The veteran was referred for further 
evaluation.

In November 1996, the veteran underwent psychological 
evaluation.  The examination report referenced a provisional 
finding of psychosis, not otherwise specified.  A two year 
history of behavioral changes was reported, commencing after 
the veteran stopped working.  This condition was manifested 
by irritability, impaired memory, difficulty sleeping, and 
tremors.  Following administration of a battery of 
psychological tests, the examiner noted that the results of 
the testing were suggestive that the findings were invalid.  
In that regard, the examiner indicated that contradictions in 
test scores prevented the examiner from evaluating whether 
the veteran's disorder was attributable to brain damage or 
central nervous system dysfunction.  It was noted that due to 
the inconsistencies in the pattern of test results, it was 
likely that psychiatric factors were contributing to the 
veteran's condition.  However, it was the examiner's opinion 
that the veteran "appeared to have compromised effort or 
motivation in his approach to test taking."

A February 1997 report indicated that the veteran and members 
of his family were seen in consultation to discuss the 
findings of a neuropsychiatric evaluation administered to the 
veteran.  The examiner noted that during the course of the 
consultation, the veteran began to yell obscenities, 
necessitating his removal from the premises.  The veteran was 
reportedly taken by security officers to a holding area.  
Once there, the veteran was noted to be calm and cooperative, 
and express a desire to depart from the hospital.  The 
examiner indicated that the results of this evaluation were 
indicative of factitious disorder and psychological and 
physiological components (Axis I).  It was noted that no 
medications were helpful for this disorder.  The examiner 
indicated that behavioral therapy could be initiated to 
address the veteran's coping skills, but not until he 
exhibited some motivation for treatment.  In that context, 
the examiner commented that,

At this time, [veteran] appears to be 
exaggerating symptoms for secondary gain 
(wife caring for him, disability).  This 
behavior most likely derives from an 
extremely poor repertoire of coping 
skills, which was overwhelmed when he 
lost his job three years ago.

During a VA examination conducted in June 1997, a four year 
history of incapacitation was reported.  It was noted that 
the veteran's treating physician had opined that the 
veteran's "presentation clinically was in no way suggestive 
of schizophrenia," and that his condition was suspected to 
attributable to malingering or some organic etiology.  It was 
also noted that psychological testing seemed to clearly 
indicate a factitious disorder.  The examiner noted that 
efforts to obtain a medical history were confounded due to 
the veteran's inability to meaningfully participate in the 
examination.  In that context, the veteran was noted to 
stammer and stutter throughout the interview.  Subjective 
complaints, as reported, included a general inability to 
function, difficulty sleeping, inability to attend to his 
daily needs, depression, and anger.  It was noted that while 
in the waiting room, the veteran stared blankly at the wall.  
His right hand was maintained in a state of involuntary 
tremor.  His affect was bizarre and flat.  The veteran 
exhibited disorganized thinking.  His mood was cooperative, 
but because of his spastic speech patterns, he was almost 
unintelligible.  The diagnostic impression was psychosis of 
undetermined etiology and type.

The veteran was afforded further VA examination in September 
1997.  The veteran was again unable to provide a pertinent 
medical history, due to what was described as severe 
stuttering, difficulty concentrating, passive- aggressive 
tactics, and general evasiveness.  It was noted that the 
veteran and his wife inquired of the examiner why his 
compensation benefits had not been increased.  The examiner 
indicated that no significant clinical findings were obtained 
from this evaluation.  It was the examiner's assessment that 
while the veteran presented with a disorder which was totally 
limiting industrially, that the disorder was factitious in 
nature.

On VA general medical examination conducted in March 1998, 
the examiner indicated that the impairments suffered by the 
veteran were difficult to dissect.  In that context, it was 
noted that during the course of the evaluation, the veteran 
stared off into space, even when being queried by the 
examiner.  The veteran was noted to have an ongoing marked 
pill rolling tremor and flap of his right hand and arm, which 
the examiner opined to be a residual of the veteran's 
encephalopathy.  He stuttered severely, and appeared unsure 
of what to say or how to process information.  The veteran's 
prior history and current symptomatology were reported by his 
wife.  The diagnostic impression included findings of 
significant tremor, residual right arm from the post 
encephalopathy; subjective headaches; and neuropsychiatric 
disorder with advanced deterioration and lack of capability 
to communicate, process data, or care for self.  It was the 
examiner's opinion that the veteran's condition was not the 
result of malingering.  In his clinical assessment, however, 
the examiner noted that he was unable to determine what 
portion of the appellant's disorder was attributable to 
psychiatric impairment or neurological pathology, and would 
defer such a determination to the VA psychiatrist.

In an April 1998 VA psychiatric opinion, the psychiatric 
examiner indicated that his prior evaluations of the veteran, 
conducted in June and September 1997, each resulted in 
diagnostic impressions of psychosis of undetermined etiology, 
and psychosis probably catatonic schizophrenia by history, 
respectively.  It was noted that further evaluation was being 
conducted, in conjunction with the longitudinal study of the 
record, in an effort to obtain a more complete diagnostic 
picture of the nature and severity of the veteran's disorder.  
In that regard, the examiner noted that after further review 
of the medical findings reported by the veteran's treating 
physician and members of the cognitive clinic whom also 
evaluated the veteran,  that his initial diagnosis of 
psychosis due to encephalitis was in error.  By way of 
explanation, the examiner noted that diagnostic testing 
failed to reveal any abnormality secondary to the alleged 
encephalitis, and that neuropsychological testing was 
determined to be invalid and suggestive of malingering.  In 
addition, the examiner indicated that the veteran and his 
spouse were evasive in providing particular information 
relative to the veteran's symptomatology.  Following an 
extensive review of the record, it was the examiner's 
impression that the appropriate diagnosis was factitious 
disorder with psychological and physiological components, and 
status post encephalitis, by history.  A diagnosis of 
personality disorder, mixed type with no insight was also 
indicated.  In a handwritten addendum to this medical report, 
the examiner further commented,

It is my impression that the original 
diagnosis should have been factitious 
disorder and this is what he had had all 
along.

However, later in April 1998, the same psychiatrist submitted 
an addendum to the examination reports.  The examiner 
indicated that after additional review of the claims folder, 
diagnostic tests results, consultation with other treating 
physicians, and review of the field examination report 
conducted in conjunction with a request for appointment of 
the veteran's spouse as beneficiary, the examiner noted that 
reevaluation of his initial diagnostic impression was 
warranted.  In that regard, the examiner indicated that 
rather than identifying the veteran's condition as a 
factitious disorder, described as the unconscious need to 
appear more ill or incapacitated than a given condition might 
carry, the veteran's condition was more appropriately 
identified as malingering as there was a clear and concise 
financial motivation in this instance.  Relative to this 
finding, the examiner pointed out that while the record did 
demonstrate that the veteran developed encephalitis during 
service, he was apparently able to function without 
significant difficulty until 1992.  In consultation with 
other members of the medical board at the VA medical 
facility, it was determined that the record demonstrated a 
"distinct pattern of obfuscation, and cover-up, and 
manipulation" on the part of not only the veteran, but his 
family as well regarding the nature of the veteran's level of 
impairment.  The examiner revised the prior diagnostic 
finding of record to reflect status post encephalitis by 
history only, and malingering and feigning symptoms of a 
severe psychotic illness, noted to be of an unknown 
differentiated psychotic process.  It was noted that the 
veteran's symptoms failed to conform to any particular 
pattern that would make it possible for the examiners to 
evaluate his condition as consistent with schizophrenia or 
other psychosis.

At this juncture, it cannot be stated, based on the evidence 
of record and the regulations in effect at the time of the 
decision, that the Board's failure to conclude that a higher 
disability evaluation was warranted constituted 
"undebatable" error.  The Board decision reflects that the 
veteran had complained of recurrent headache episodes, which 
were evaluated as residuals of encephalitis, and that 
although there was a finding of tremors of the right arm as 
residuals of encephalitis, a recent report indicated that 
diagnostic testing failed to reveal any abnormality secondary 
to the alleged encephalitis.  Thus, the Board concluded that 
the evidence at best showed subjective evidence of headaches 
as a residual impairment of encephalitis, which had not been 
described as interfering with the veteran's ability to 
function.  

Additionally, the Board decision further shows that in 
regards to the evaluation of the psychiatric aspect of the 
service-connected disability, it was the Board's 
determination that although there was medical evidence of 
record which tended to support the claim of entitlement to an 
increased rating, the Board placed great weight on the most 
recent medical opinion, dated in April 1998, which concluded 
that the veteran was status post encephalitis by history and 
that he was malingering and feigning symptoms of a severe 
psychotic illness.  The Board noted that the April 1998 
report was by a board-certified psychiatrist, was based on a 
thorough and extensive review of the evidence, was rendered 
in consultation with other medical care providers who were 
familiar with the veteran, and was based on first-hand 
observation of the veteran.  Therefore, in light of the 
above, the May 1998 Board decision was consistent with and 
supported by the law applicable to the determination of 
whether a higher disability evaluation was warranted based on 
the medical evidence.  Accordingly, the denial of a 
disability rating in excess of 10 percent for the service-
connected psychosis due to encephalitis was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.  

In addition, the Board further notes that the arguments 
raised by the moving party relate to the interpretation and 
evaluation of the evidence.  In this respect, he has raised 
generic allegation of error concerning the May 1998 Board 
decision, but not necessarily the discrete issue of CUE.  He 
argues that he is currently suffering from psychosis due to 
encephalitis, and that the medical evidence of record showing 
that he is not currently suffering from psychosis due to 
encephalitis, including the October 1996, November 1996, 
February 1997, June 1997, September 1997, and April 1998 
examinations, addendums, and/or psychiatric opinions, is 
incorrect.  He maintains that his service-connected psychosis 
due to encephalitis is more severely disabling than reflected 
by the current 10 percent evaluation.   In essence, his 
argument represents a clear-cut example of disagreement as to 
how the evidence was interpreted, evaluated, and weighted.  
As such, the argument cannot constitute a basis for a finding 
of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Luallen, 
supra.  

This same analysis also applies with respect to the moving 
party's argument that the VA breached its duty to assist him 
in the development of facts pertinent to his claim.  
Specifically, he contends that the Board's failure to obtain 
and consider records from the Social Security Administration 
represented clear and unmistakable error.  However, the Board 
observes that the Board's Rules of Practice have clearly 
identified examples of situations that do not constitute CUE, 
which include the Secretary's failure to fulfill the duty to 
assist.  See 64 Fed. Reg. at 2139 (to be codified at 
38 C.F.R. § 20.1403(d)(2)); see also Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994)(holding that a breach of the duty to 
assist cannot form the basis of a finding that there was an 
act of CUE).  The Board notes that in Hazen v. Gober, 10 Vet. 
App. 511 (1997), the Court held that a failure in the duty to 
assist could not constitute CUE.  Thus, in light of the 
above, it is the Board's determination that a breach of the 
duty to assist creates an incomplete record, not an incorrect 
record.  See Caffrey v. Brown, supra. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
May 1998 decision by the Board.  Accordingly, the Board 
concludes that the moving party has not demonstrated that the 
Board's May 1998 decision contained CUE.  

In the absence of any additional allegations, the moving 
party's motion is denied.  


ORDER

The motion for revision of the May 14, 1998 Board decision on 
the grounds of clear and unmistakable error is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


